J-S92029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF: S.L.W.                         IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: C.W., NATURAL FATHER

                                                     No. 1082 WDA 2016


                     Appeal from the Decree June 10, 2016
                 In the Court of Common Pleas of Erie County
               Orphans' Court at No(s): No. 63 in Adoption 2014


BEFORE: SHOGAN, J., MOULTON, J., and STRASSBURGER, J.*


JUDGMENT ORDER BY MOULTON, J.:                      FILED JANUARY 4, 2017

        C.W. (“Father”) appeals from the decree entered on June 10, 2016, in

the Erie County Court of Common Pleas terminating his parental rights to his

minor child, S.L.W. (“Child”), born in June 2014. We remand this matter to

the orphans’ court for the preparation of an opinion pursuant Pennsylvania

Rule of Appellate Procedure 1925(a).

        On June 10, 2016, the trial court entered a decree terminating Father’s

parental rights. On July 7, 2016, Father’s counsel filed a timely appeal and a

statement of intention to file a brief pursuant to Anders v. California, 386




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S92029-16



U.S. 738 (1967).1         See In the Interest of J.T., 983 A.2d 771, 772

(Pa.Super. 2009) (applying Anders procedure and Pa.R.A.P. 1925(c)(4)2 to

appeals involving termination of parental rights). On September 27, 2016,

counsel filed an Anders brief and a petition to withdraw as counsel.

       By letter dated August 1, 2016, the orphans’ court informed this Court

that it would not be submitting an opinion pursuant to Rule 1925(a) because

counsel filed a statement of intent to file an Anders brief. Letter, 8/1/16.

We caution that the filing of a statement of intent to withdraw as counsel

pursuant to Anders and Rule 1925(c)(4) does not relieve the orphans’ court

of its duty to provide the rationale for its decision under Rule 1925(a)(2).

       Due to the permanency of an order involuntarily terminating parental

rights, and because the orphans’ court’s rationale for termination under 23

Pa.C.S. § 2511(a) and (b) is cursory in the notes of testimony,3 we are

constrained to remand for a thorough opinion. Accordingly, we remand this

case and direct the orphans’ court to file a Rule 1925(a) opinion containing




____________________________________________


       1
       Anders sets forth the requirements for counsel to withdraw from
representation on direct appeal. See also Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
       2
       Rule 1925(c)(4) provides: “In a criminal case, counsel may file of
record and serve on the judge a statement of intent to file an
Anders/McClendon brief in lieu of filing a Statement.”
       3
           N.T., 6/10/16, at 55-56.



                                           -2-
J-S92029-16



detailed findings of fact and conclusions of law no later than thirty days from

the date of this Judgment Order.

       Case remanded. Panel jurisdiction retained.4




____________________________________________


       4
       Father has not filed a pro se response to the application to withdraw
as counsel. We will address counsel’s petition to withdraw after remand.
Emily Merski, Esquire remains Father’s counsel of record.



                                           -3-